Case 3:20-cv-05228-MAS-ZNQ Document 32 Filed 06/29/20 Page 1 of 2 PageID: 260



GIBBONS P.C.
Thomas J. Cafferty, Esq. (ID #283721972)
One Gateway Center
Newark, New Jersey 07102
973-596-4500
Attorneys for Defendant New Jersey Press Association

                     UNITED STATES DISTRICT COURT FOR THE
                            DISTRICT OF NEW JERSEY


NEW JERSEY SECOND AMENDMENT
                                                   Civil Action No. 3:20-CV-05228-MAS-ZNQ
SOCIETY, et al.,
                                                           Return Date: August 3, 2020
              Plaintiffs,
                                                      NOTICE OF MOTION TO DISMISS
              v.
                                                     PLAINTIFFS’ COMPLAINT AGAINST
MURPHY, et al.,                                      NEW JERSEY PRESS ASSOCIATION

              Defendants.


TO:    Albert J. Rescinio, Esq.
       LAW OFFICES OF ALBERT J. RESCINIO, LLC
       1500 Allaire Avenue – Unit #101
       Ocean Township, New Jersey 07712
       732-531-2005
       arescinio@rescinio.com
       Attorneys for Plaintiffs

       Deborah A. Hay, Esq.,
       Deputy Attorney General
       State Police Employment and Corrections Section
       25 Market Street – 8th Floor – West Wing
       Trenton, NJ 08611
       Deborah.Hay@law.njoag.gov



       PLEASE TAKE NOTICE that on August 3, 2020, or on a date and time to be set by the

Court, Defendant, New Jersey Press Association (“NJPA”), by and through its attorneys, Gibbons

P.C., shall move for a Motion to Dismiss Plaintiffs’ Complaint.




                                                                             2838862.1 110040-103304
Case 3:20-cv-05228-MAS-ZNQ Document 32 Filed 06/29/20 Page 2 of 2 PageID: 261



       PLEASE TAKE FURTHER NOTICE that in support of the within Motion, NJPA shall

rely upon the Brief submitted herewith.


       PLEASE TAKE FURTHER NOTICE that a proposed form of Order is submitted

herewith.


                                           Respectfully submitted,


Dated: June 29, 2020                 By:   /s/Thomas J. Cafferty
                                           Thomas J. Cafferty, Esq. (NJ Bar No. 4261)

                                           GIBBONS P.C.
                                           One Gateway Center
                                           Newark, NJ 07102-5310
                                           (973) 596-4500
                                           tcafferty@gibbonslaw.com
                                           Attorneys for Defendant, New Jersey Press
                                           Association




                                                                           2838862.1 110040-103304
